

116 HRES 138 IH: Expressing support for addressing the Arab-Israeli conflict in a concurrent track with the Israeli-Palestinian peace process and commending Arab and Muslim-majority states that have improved bilateral relations with Israel.
U.S. House of Representatives
2019-02-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 138IN THE HOUSE OF REPRESENTATIVESFebruary 19, 2019Mr. Hastings (for himself, Mr. Schweikert, Mr. Woodall, and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing support for addressing the Arab-Israeli conflict in a concurrent track with the Israeli-Palestinian peace process and commending Arab and Muslim-majority states that have improved bilateral relations with Israel. 
Whereas a lasting two-state solution to the Israeli-Palestinian conflict is essential to achieving long-term peace and security in the Middle East; Whereas it is the long-standing policy of the United States that a peaceful resolution to the Israeli-Palestinian conflict will only come through direct negotiations between the Government of Israel and the Palestinian Authority; 
Whereas successive United States Presidential administrations have pursued peace agreements between the parties for over 30 years, including the 1982 Reagan Plan for Middle East Peace, the 1991 Madrid Peace Conference, the 1993 Oslo Accords, the 1995 Wye River Memorandum, the 2000 Camp David Summit, the 2000 Clinton Parameters, the 2001 Sharm El-Sheikh Fact-Finding Committee Report, the 2003 Roadmap for Peace in the Middle East, the 2005 Agreement on Movement and Access, the 2007 Annapolis Conference, and efforts to restart the peace process under the Obama Administration; Whereas these efforts to encourage direct and bilateral negotiations between the two parties have presently been unsuccessful at ending the Israeli-Palestinian conflict; 
Whereas the inability to achieve a two-state solution threatens the State of Israel’s security and identity as the democratic homeland of the Jewish people; Whereas the inability to achieve a two-state solution impedes the well-being and self-determination of the Palestinian people; 
Whereas reports indicate that Arab and Muslim-majority states have taken steps to improve bilateral relations with the State of Israel and are seeking new ways to advance strategic cooperative initiatives; and Whereas recent strategic trends in the region suggest that an integrated regional approach, defined by concurrent bilateral negotiations between the Government of Israel and the Palestinian Authority and conversations between the Government of Israel and regional Arab and Muslim-majority states, could result in new progress in the Israeli-Palestinian peace process: Now, therefore, be it 
That the House of Representatives— (1)reaffirms that it is the policy of the United States to support a two-state solution to the Israeli-Palestinian conflict negotiated between the State of Israel and the Palestinian Authority, and resulting in two states for two peoples, living side-by-side in peace, security, and mutual recognition;
(2)commends the State of Israel’s ongoing efforts to improve bilateral relations with Arab and Muslim-majority states in the region; (3)commends Arab and Muslim-majority states that have taken steps to improve bilateral relations with the State of Israel;
(4)urges the Palestinian Authority and regional Arab and Muslim-majority states to engage in bilateral and multilateral negotiations with the State of Israel to advance the Israeli-Palestinian peace process and support the normalization of bilateral relations; and (5)urges the resumption of bilateral negotiations between the State of Israel and the Palestinian Authority, including piecemeal approaches to advance the ultimate goal of a final-status agreement between the parties. 
